Title: To Thomas Jefferson from Thomas Claxton, 19 October 1801
From: Claxton, Thomas
To: Jefferson, Thomas


Honord Sir,
Philada Oct 19. 1801.
It gives me great mortification to be obliged to inform you that there is no prospect of being furnished with the grates I ordered in June—not even one is yet done, and I have stopped any farther progress being made by a man who has not only deceived me by repeated promises, but also falsely told half a dozen people who I had occasionally requested to call on him, that they were nearly completed—This, Sir, is the first time that any of my undertakings have failed, and, I flatter myself, when you consider the distance I was at from Philada. you will pardon me on this occasion—A Kitchen Grate I think may be procured here ready made, and as to the others I would propose to have a few temporary ones constructed for the ensuing winter—these may be executed in Washington in a few days—And in the course of next Summer proper ones may certainly be got—If it should please you, Sir, to agree to this proposition, the business can be executed in a few days, and, by taking a little extraordinary pains in fixing them in their places, they may appear tolerably decent—
I have been informed, since I came here, that altho I had chosen one of the best workmen in the city, he had lately taken to idle habits, from which circumstance the disappointment has taken place
I have the honor to be Sir With the most sincere respect Your Hble Svt.
Thos. Claxton
